Citation Nr: 0318410	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  02-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral pterygium.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
December 1965.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the San Juan, Puerto Rico Regional 
Office (RO).  


REMAND

The Board finds that further due process development and an 
additional medical evaluation are warranted.  The veteran 
last had a VA eye examination in December 2000.  Since that 
examination, however, additional treatment records have been 
added to the claims folder that contain some conflicting 
findings.  

Specifically the VA examiner in December 2000 noted the 
veteran's history of recurrent pterygium requiring four 
surgeries.  Corrected visual acuity was 20/200.  Physical 
examination revealed nasal pterygium bilaterally.  The 
diagnosis was bilateral recurrent pterygium and early senile 
cataracts.  The examiner concluded that the veteran's visual 
loss was not explained by either finding.  

VA outpatient treatment records dated in 2000 show continued 
evaluation for vision loss, including a diabetic eye 
examination in October, the results of which were abnormal.  
A subsequent vision examination in May 2001 was also 
abnormal.  

A private treatment report dated in August 2002 shows the 
veteran was evaluated for continued complaints of progressive 
loss of vision.  Corrected visual acuity was 20/50 in both 
eyes.  Physical examination of the conjuctiva revealed large 
bilateral recurrent pterygium and on the cornea a recurrent 
pterygium OD.  The diagnosis was bilateral recurrent 
pterygium; irregular astigmatism secondary to the bilateral 
recurrent pterygium and early cataracts.  The veteran was 
referred to a cornea specialist for further evaluation.  It 
is unclear whether this evaluation ever took place.

This evidence is in conflict as to whether some of the 
veteran's vision loss may be attributable to his recurrent 
bilateral pterygium.  Therefore, the current record is 
inadequate to render a fully informed decision on the issue 
without the benefit of medical expertise.  Thus, a remand to 
the RO for further evidentiary development is required in 
order to fulfill the statutory duty to assist.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Additionally, as to a due process concern, although the RO 
sent the veteran an evidentiary development letter in May 
2001, it was provided in the context of apprising him of what 
was necessary to substantiate a claim for service connection.  
Therefore, while the case is in remand status, the RO should 
provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 et. 
seq. (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter should provide notice as to an increased 
rating issue.

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the increased rating claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  It should also 
be indicated which party would obtain 
what evidence.

2.  The RO should contact the veteran for 
information concerning any treatment of 
his service-connected pterygium.  If 
there are records, the RO should attempt 
to obtain any additional VA or private 
treatment records pertaining to the 
veteran's service-connected eye disorder 
since 2002.  These records should include 
hospital reports, physician treatment 
notes, and any other records not 
previously made a part of the claims 
folders.  In particular, according to the 
August 2002 medical report the veteran 
was referred to a cornea specialist.  If 
this evaluation was conducted, the 
veteran should identify this physician.  
The veteran's assistance should be 
requested as needed in obtaining these 
records.  Complete copies of all records 
should be associated with the claims 
folder.  It should also be made clear 
which parties will obtain which evidence.  
See Quartuccio, supra.

3.  The veteran should be afforded a VA 
ophthalmological examination to determine 
the current severity of his service-
connected pterygium.  All indicated 
tests, including visual acuity and field 
of vision studies, must be conducted.  
The examiner should provide 
interpretations of all studies in terms 
that are consistent with the rating 
criteria.  The examiner should fully 
describe any functional loss of visual 
acuity attributable to the service-
connected disability in terms of the 
Rating Schedule.

The examiner should list all the 
manifestations of the service-connected 
pterygium separate from those of any 
other non-service-connected eye disorder.  
To the extent possible, a definitive 
diagnosis should be given with an 
indication of the etiology of any 
astigmatism, refractive error, cataracts 
or other eye disorder present and the 
medical probability that it is related to 
or a manifestation of the service-
connected pterygium.  If the visual loss 
has other pathology that can be 
identified, that should be done in the 
record.  Any vision loss or visual field 
loss secondary to the pterygium should be 
specifically set forth.

Any opinion provided should be explained 
in the context of other opinions of 
record, especially those from private 
examiner dated in August 2002 as well as 
the December 2000 VA examination.  The 
basis for the conclusions reached should 
be stated in full, and any opinion 
contrary to those already of record 
should be reconciled, to the extent 
possible.

4.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all pertinent 
evidence and legal authority as 
appropriate.  Also, the Board notes that 
the veteran's pterygium is rated pursuant 
to 38 C.F.R. § 4.84a, Diagnostic Code 
6034.  That code provides that pterygium 
is rated for loss of vision, if any.  The 
RO should consider the provisions of the 
code that describe disability associated 
with impaired visual acuity, as well as 
the provisions that describe any 
disability associated with impaired field 
of vision.

If any benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an appropriate 
SSOC (to include a summary of the 
pertinent legal authority codifying and 
implementing the VCAA, and clear reasons 
and bases for the RO's determination(s)), 
and afford them the requisite time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




